DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/079621 A1 for the reasons of record in the previous office action,

Double Patenting
Claims 15-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,180,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite compositions comprising anionic silicone and the other presently recited ingredients in overlapping amounts.
Claims 15-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16-26 of copending Application No. 16/971,182 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘592 application recites compositions comprising unspecified amounts of surfactant, silicone, cationic polymer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive. Applicant argues that the WO reference does not disclose synergy between the recited silicone and soil release polymers. While this may be correct, it is not persuasive because the reference does disclose that each is useful in compositions and methods as recited. In addition, applicant has claimed use of compositions comprising any and all amounts of any and all soil release polymers and any and all amounts of any and all silicones with no percentage limitations, subject to the recited ratio. Where unobvious results are relied upon as a basis for patentability, a proper comparative showing is a minimum requirement. In re Eisenhut, 114 USPQ 287. Objective evidence of unobvious results must be commensurate in scope with the claims. In re Prater, 162 USPQ 541.  In re Tiffin, 172 USPQ 292.  Where the claims cover mixtures of numerous compounds, the evidence must provide an adequate basis for reasonably concluding that the untested compounds encompassed by the claims would behave in the same manner as the tested compositions.  In re Clemens, 622 F.2d 1029, 1035-6, 206 USPQ 289, 296 (CCPA 1980). In re Linder, 457 F.2d 506, 508 173 USPQ 356, 358 (CCPA 1972). In re Greenfield, 197 USPQ 227.  
It is incumbent upon applicant to demonstrate such synergy and to claim its use in amounts commensurate in scope with any such showings. This should be done via timely filed amendment of claim scope and, perhaps, timely filed declaration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761